Citation Nr: 1448010	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  01-02 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for cancer of the esophagus, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Justin Holbrook, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served from June 1966 to May 1968, and died in November 1990.  At the time of his death, the Appellant was recognized by VA as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Appellant testified at an August 2013 Board hearing held by videoconference from the RO, a transcript of which is of record.  


FINDINGS OF FACT

1.  The Veteran developed nicotine dependence during service. 

2.  The Veteran's esophageal cancer was related to nicotine dependence.


CONCLUSION OF LAW

The criteria for service connection for cancer of the esophagus, for purposes of accrued benefits, have been met.  38 U.S.C.A. §§ 1103, 1110, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.300, 3.303, 3.307, 3.309, 3.1000 (2014); VAOPGCPREC 19-97 (May 13, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An accrued benefits claim arises after a veteran has died.  A veteran's claim does not survive his or her death.  See Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  However, certain individuals may be entitled to accrued benefits under certain conditions.  An individual entitled to accrued benefits may be paid periodic monetary benefits to which a veteran was entitled at the time of his death under existing ratings or based on evidence in the file at the time of his death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In order to support a claim for accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1296 (1998).  The Veteran's claim for service connection for cancer of the esophagus was received by VA in September 1989.  As noted in the Board's September 2002 decision, that claim remained pending at the time of the Veteran's November 1990 death.  The Appellant filed an accrued benefits claim in December 1990 asserting multiple theories of entitlement, including the theory that the Veteran's esophageal cancer was the result of the Veteran's tobacco use during service.  (Although she remarried in November 1996, the Appellant was married to the Veteran at the time of his death, and is therefore an eligible claimant for the purposes of the accrued benefits claim.)

The instant claim was filed prior to the June 1998 change in law that bars claims for compensation or DIC based on use of tobacco products.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Pertinent to claims filed prior to June 9, 1998, the Under Secretary for Health for VA concluded that nicotine dependence may be considered a disease for VA compensation purposes.  See USB Letter 20-97-14 (July 24, 1997).  Hence, the two principal questions that must be answered by adjudicators in resolving a claim for benefits for tobacco-related disability or death secondary to nicotine dependence are: (1) whether the claimant acquired a nicotine dependence during military service (a medical question), and (2) whether nicotine dependence that arose during service may be considered the proximate cause of disability or death occurring after service.  See VAOPGCPREC 19-97 (May 13, 1997); see also Parker v. Principi, 15 Vet. App. 407 (2002).

The record clearly shows the Veteran's esophageal cancer was due to a long history of tobacco use.  See April 2014 VHA medical opinion.  The question is whether the Veteran had nicotine dependence that was acquired during military service.  Although the April 2014 VHA expert attributes the Veteran's esophageal cancer to his long history of smoking after military service, the examiner does not address whether the Veteran developed nicotine dependence during military service.  The June 2005 opinion from Dr. Shulkin; however, addresses this salient point and concludes that the Veteran had nicotine addiction that started during the his military service.  There is no competent medical evidence that contradicts Dr. Shulkin's opinion that the Veteran's had nicotine addiction/dependence that started during military service.  Therefore, the Board finds that the medical evidence of record supports a finding that the Veteran's esophageal cancer was the result of nicotine addiction that started during the Veteran's military service.  It follows that entitlement to service connection for esophageal cancer, for accrued benefits purposes, is warranted.

ORDER

Service connection for cancer of the esophagus, for purposes of accrued benefits, is granted.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


